DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to U.S. Provisional Application No. 61/892,163, filed October 17, 2013.
Claim Objections
Claims 1, 7, and 11 and their dependents are objected to because of the following informalities:  the term “structor” should be “structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 13 as well as their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 8-9, 11-13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation “fixably and movably connected”. How can a structure be both fixed and moving simultaneously? If it is fixed, then it cannot move. 
Claims 5-6, 11, and 15 recite the limitation “type”. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. (MPEP 2173.05(b).III.E). Claim 9 depends on claim 5 and is rejected for the same reason.
Claim 8 recites the limitation "the crib".  There is insufficient antecedent basis for this limitation in the claim. Is the crib the upwardly extending structure or a separate structure? 
Claims 8 and 17 recite the limitation “the downwardly extending”. There is insufficient antecedent basis for this limitation in the claim. Which downwardly extending component is this limitation referring to?
Claims 11-12 recite the limitation "like", which is indefinite (see MPEP2173.05(d).).  
Claim 18 recites the limitation "the covering".  There is insufficient antecedent basis for this limitation in the claim. 
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crumrine US 20140075670 A1, hereinafter Crumrine.
	Re Claim 1, Crumrine teaches:
An upwardly extending structor (at least [Abstract] “collapsible frame”.) is defined by 4 upwardly extending portions (at least Fig. 1 element 106 and [0032] “at least one leg or extension 106”.), 3 to 4 corresponding cross pieces (at least Fig. 1 elements 110 and 112 and [0035] “continuous rail can be rectangular in shape having two opposing first rails 110 and two opposing second rails 112”.), forming thereby a structure (at least Fig. 1).
Re Claim 2, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) further comprising a covering (at least Fig. 4 element 303 and [0052] “a flexible material component 303”.).
Re Claim 3, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) wherein an attachment means is provided whereby the upwardly extending portions are fixably and movably connected to the cross pieces (at least Figs. 1-1A element 220 and Fig. 5 and [0042] “a locking joint 220, including a user-activated release mechanism 222, which can be positioned along the continuous rail 104, such as along at least one of the first rails 110. However, a locking joint 220 can be positioned along any part of the collapsible body 102, including one or more extensions 106, and the locking joint 220 can have a variety of configurations”.).
Re Claim 4, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) wherein both the upwardly extending portions and the cross pieces are constructed from the group consisting of wood, plastic and metal (at least [0038] “the collapsible frame body 102 can be made out of a metal such as aluminum or light-weight steel. In other implementations, these components can be made of a composite material such as carbon fiber, polyvinyl carbonate, nylon, plastic, or the like”.).
Re Claim 5, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) wherein the covering is a thick blanket type covering whereby the babies heat is conserved (at least Fig. 4 element 303 and [0052] “a flexible material component 303 […] the flexible material component can be made out of one or more of a variety of materials, including nylon, polyester, cotton, any of a variety of synthetic or natural textile or mesh fabric, or an assembly of multiple textile types”.).
Re Claim 6, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) wherein the covering is a mesh type covering (at least Fig. 4 element 303 and [0052] “a flexible material component 303 […] the flexible material component can be made out of one or more of a variety of materials, including nylon, mesh fabric, or an assembly of multiple textile types”.).
Re Claim 7, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) wherein the upwardly extending structor is collapsible into a neat arrangement so as to be easily stored (at least Fig. 5 and [0057] “Some implementations of the collapsible device 100 can allow the continuous rail 104 to conform into the collapsed configuration 500 and the more than one extension 106 to form the collapsed configuration 600 such that the collapsible device 100 can form a compact and easily transportable configuration”.).
Re Claim 8, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1), wherein the downwardly extending arms to not contact the floor through the crib (It is noted that the claimed limitation is a functional limitation. In other words, it is directed towards a use functionality. It has been held that "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114.II).) The structure taught by Crumrine is capable of being employed in a position where it does not contact the floor through the crib. Crumrine does not explicitly teach the downwardly extending arms to not contact the floor through the crib. However, the limitation “to not contact the floor” appears to be a functional limitation in accordance with MPEP 2114. In this case, the structure of Crumrine is capable of being placed on an elevated structure such that the downwardly extending arms do not contact the floor, such as illustrated in Figures 1-2 of U.S. Patent 5,244,443 to Cerda. It is noted that Cerda is being used only to illustrate the state of the art.). 
Re Claim 9, Crumrine teaches:
The claim according to claim 5 (detailed with respect to claim 5), wherein the covering does not extend to the floor (at least Figs. 7A-B element 703 and [0059] “the flexible material component 703”, which is elevated and does not extend to the floor.). 
Re Claim 10, Crumrine teaches:
The claim according to claim 1 (detailed with respect to claim 1) further providing an expansion means and a collapsing means (at least Figs. 1-1A element 220 and Fig. 5 and [0042] “a locking joint 220, including a user-activated release mechanism 222, which can be positioned along the continuous rail 104, such as along at least one of the first rails 110. However, a locking joint 220 can be positioned along any part of the collapsible body 102, including one or more extensions 106, and the locking joint 220 can have a variety of configurations”.).
Re Claim 11, Crumrine teaches:
An upwardly extending soccer-goal type structor (at least [Abstract] “collapsible frame”.) is defined by 4 upwardly extending portions (at least Fig. 1 element 106 and [0032] “at least one leg or extension 106”.), 3 corresponding cross pieces (at least Fig. 1 elements 110 and 112 and [0035] “continuous rail can be rectangular in shape having two opposing first rails 110 and two opposing second rails 112”.), and a covering (at least Fig. 4 element 303 and [0052] “a flexible material component 303”.) such that the front is open like a soccer goal (at least Fig. 1).
Re Claim 12, Crumrine teaches:
The claim according to claim 10 (detailed with respect to claim 10) wherein the bottom of the structure is open like a soccer goal (at least Fig. 1).
Re Claim 13, Crumrine teaches:
The claim according to claim 10 (detailed with respect to claim 10) wherein an attachment means is provided whereby the upwardly extending portions are fixedly and movably connected to the cross pieces (at least Figs. 1-1A element 220 and Fig. 5 and [0042] “a locking joint 220, including a user-activated release mechanism 222, which can be positioned along the continuous rail 104, such as along at least one of the first rails 110. However, a locking joint 220 can be positioned along any part of the .
Re Claim 14, Crumrine teaches:
The claim according to claim 10 (detailed with respect to claim 10) wherein both the upwardly extending portions and the cross pieces are made from the group consisting of wood, plastic, metal (at least [0038] “the collapsible frame body 102 can be made out of a metal such as aluminum or light-weight steel. In other implementations, these components can be made of a composite material such as carbon fiber, polyvinyl carbonate, nylon, plastic, or the like”.).
Re Claim 15, Crumrine teaches:
The claim according to claim 10 (detailed with respect to claim 10) wherein the covering is a thick blanket type covering whereby the babies heat is conserved (at least Fig. 4 element 303 and [0052] “a flexible material component 303 […] the flexible material component can be made out of one or more of a variety of materials, including nylon, polyester, cotton, any of a variety of synthetic or natural textile or mesh fabric, or an assembly of multiple textile types”.).
Re Claim 16, Crumrine teaches:
The claim according to claim 10 (detailed with respect to claim 10) wherein the upwardly extending box is collapsible into a neat arrangement so as to be easily stored (at least Fig. 5 and [0057] “Some implementations of the collapsible device 100 can allow the continuous rail 104 to conform into the collapsed configuration 500 and the more than one extension 106 to form the collapsed configuration 600 such that the collapsible device 100 can form a compact and easily transportable configuration”.).
Re Claim 17, Crumrine teaches:
The claim according to claim 10 (detailed with respect to claim 10), wherein the downwardly extending portions do not contact the floor (It is noted that the claimed limitation is a functional "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114.II).) The structure taught by Crumrine is capable of being employed in a position where it does not contact the floor through the crib. Crumrine does not explicitly teach the downwardly extending arms to not contact the floor through the crib. However, the limitation “do not contact the floor” appears to be a functional limitation in accordance with MPEP 2114. In this case, the structure of Crumrine is capable of being placed on an elevated structure such that the downwardly extending arms do not contact the floor, such as illustrated in Figures 1-2 of U.S. Patent 5,244,443 to Cerda. It is noted that Cerda is being used only to illustrate the state of the art.).
Re Claim 18, Crumrine teaches:
The claim according to claim 14 (detailed with respect to claim 14), wherein the covering does not contact the floor (at least Figs. 7A-B element 703 and [0059] “the flexible material component 703”, which is elevated and does not extend to the floor.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEORGE SUN/
Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021